DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2022 (“10-15-22 Submission”) has been entered.
In response to a final Office action mailed on 07/15/2022 (“07-15-22 FOA”), the Applicant have amended independent claims 1 and 7 in the 10-15-22 Submission.
	Currently, claims 1-13 are examined as below.
Response to Arguments
Applicant’s amendments to claims 1 and 7 have overcome the claim objections as set forth under line item number 1 in the 07-15-22 FOA.
Applicant’s amendments to claims 1-4, 7 and 9 have overcome parts of the 112(b) rejections as set forth under line item number 2 in the 07-15-22 FOA.
Applicant’s amendments to independent claim 1 have not changed the scope of claim 1 and its dependent claims. No remarks or arguments have been filed with the 10-15-22 Submission. Rejections under 35 U.S.C. 103 and 112(b) are provided as follows.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 is indefinite, because the limitation “the tunable dielectric surface” is not mentioned in either claim 12 or the base claim 7. In the base claim 7, only a “tunable dielectric layer” is recited, and the “tunable dielectric layer” is not the same as a “tunable dielectric surface” or a “tunable dielectric” as recited in claim 12. The limitation is suggested to amend to “a tunable dielectric surface” or “a tunable dielectric layer surface.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0125052 A1 to Moon et al. (“Moon”).

    PNG
    media_image1.png
    368
    363
    media_image1.png
    Greyscale

	Regarding independent claim 1, Moon in Fig. 3 teaches a lateral metal insulator metal (MIM) variable capacitor 100 (¶ 28 & ¶ 34, lateral type tunable capacitor 100) on a substrate 110 (¶ 29, substrate 110) comprising: 
a tunable dielectric layer 120 (¶ 32, dielectric 120 formed of barium strontium titanate (BST), which is the same tunable dielectric material as the Applicant purported in disclosure (see pages 4 & 9 in the specification of the present application)) on the substrate 110 (¶ 29, substrate 110); 
no metal electrodes under the tunable dielectric layer 120 (Fig. 3 & ¶ 29, dielectric layer 120 is formed directly on the substrate 110 without other layers under the dielectric layer 120 and the substrate 110); 
a left metal electrode 132 (¶ 29, first capacitor electrode 132) and a right metal electrode 134 (¶ 29, second capacitor electrode 134) on the substrate 110 such that the electrodes 132, 134 are directly across from each other and the tunable dielectric layer 120 is sandwiched between the left metal electrode 132 and the right metal electrode 134; 
no metal on the top surface of the tunable dielectric layer 120 (Fig. 3, there is no other layers on the top of the dielectric layer 120); 
the top surfaces of the left metal electrode 132, tunable dielectric layer 120, and right metal electrode 134 are coplanar (Fig. 3).
Regarding claim 2, Moon in Figs. 3 and 6A-6B further teaches an electrode separation (i.e., thickness of dielectric layer 120 between electrodes 132 and 134; Figs. 3, 6A-6B, ¶ 50 & ¶ 11 disclose a thickness of the dielectric layer 200 is measured in a direction between two electrodes 132 and 134, as such thickness of the dielectric layer 200 contributes to the loss in the device) between the left metal electrode 132 and right metal electrode 134 is 400 nm (¶ 50, thickness of a BST film (i.e., dielectric layer 120) of the lateral type tunable capacitor 100 is 400 nm), which anticipates the claimed range of less than or equal to 10 microns.
Regarding claim 3, Moon in Fig. 3 further teaches a thickness of the tunable dielectric layer 120 is 400 nm (¶ 50, thickness of a BST film (i.e., dielectric layer 120) of the lateral type tunable capacitor 100 is 400 nm), which anticipates the claimed range of less than 10 microns.
Regarding claim 4, Moon in Fig. 3 further teaches the tunable dielectric layer 120 includes barium strontium titanate (¶ 32).
Regarding claim 5, Moon in Fig. 3 further teaches the tunable dielectric layer 120 is a ferroelectric material (¶ 32).
	Regarding claim 6, Moon in Fig. 3 further teaches the tunable dielectric layer 120 is a paraelectric material (¶ 32).
	Regarding claim 13, Moon in Fig. 3 further teaches the tunable dielectric layer 120 is a plurality of dielectric layers (¶ 32, claims 2 & 5, dielectric layer 120 is formed of a combined layer of a ferroelectric layer and a paraelectric layer; ¶ 32 discloses such ferroelectric layer and paraelectric layer are parts of the dielectric layer 120 and are therefore dielectric layers) with at least one layer being a tunable dielectric (¶ 32, dielectric layer 120 includes barium strontium titanate (BST), which is the same tunable dielectric material as the Applicant purported in disclosure (see pages 4 & 9 in the specification of the present application)).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-11 are allowed.
Independent claim 7 is allowed, because claim 7 includes previously-indicated allowable subject matter of claim 7 as set forth under line item 4 in the 07-15-22 FOA.
Claims 8-11 are allowed, because they depend from the allowed claim 7.
Claim 12 is rejected.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 12 depends from the allowed claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895